In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00186-CV

OLD AMERICAN INSURANCE                       §    On Appeal from County Court at
COMPANY, Appellant                                Law No. 1
                                             §
                                                  of Tarrant County (2015-005979-1)
V.                                           §
                                                  November 8, 2018
                                             §
LINCOLN FACTORING, LLC, Appellee                  Opinion by Justice Birdwell


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and we render a judgment that appellee Lincoln Factoring, LLC take

nothing.

      It is further ordered that appellee Lincoln Factoring, LLC shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Wade Birdwell__________________
                                           Justice Wade Birdwell